Citation Nr: 1420462	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-49 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and again from May 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  The Veteran relocated and jurisdiction now lies with Detroit, Michigan RO.  

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was most recently denied by rating decision of January 2009.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the January 2009 notice of the denial. 

2.  Evidence received subsequent to the January 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The January 2009 RO decision which most recently denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the January 2009 denial of service connection for bilateral hearing loss is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening the claim and granting in full this benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. §§ 3.156 , 20.1105 (2013).  When a Veteran seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140(1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under  38 U.S.C.A. § 7104(a), Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.   

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Veteran's claim for service connection for bilateral hearing loss was most recently denied by rating decision of January 2009.  In that decision, the RO found that the Veteran did not submit any additional evidence since the previous denial in September 1985, when he was found to have normal hearing acuity.   

The Veteran was notified of the denial of service connection in a letter of January 2009 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between January 2009 and January 2010, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b)  requires that any subsequent decision based on such evidence relate back to the original claim).  The January 2009 rating decision therefore became final. 

The Veteran filed in December 2009 to reopen the claim for service connection for bilateral hearing loss.  Although the Veteran submitted a November 2009 VA consultation report that indicated that he had mild to moderate sensorineural hearing loss at 3000 to 4000 Hz, this evidence is not new and material per Buie as no evidence indicated whether the Veteran's bilateral hearing loss met the criteria set forth for hearing loss for VA purposes in 38 C.F.R. § 3.385.  Therefore, that evidence although new, was not material.  A July 2010 rating decision continued to deny the claim.  In this rating decision, the RO decided that although the Veteran presented evidence of hearing loss presently (November 2009 VA consultation report), there was still no evidence that the hearing loss was related to military service.  

The evidence received since the January 2009 rating decision includes a November 2009 VA consultation report, a March 2010 VA audiology examination, and February 2011 RO hearing testimony in connection with the claim.  

As previously stated, the November 2009 VA audiology consultation report is not new and material.  


The Veteran underwent a VA examination in March 2010.  The examination showed evidence of bilateral hearing loss.  The evidence is new because it was a new VA examination which was not previously before decisionmakers.  This examination report is not material because it only indicates that the Veteran presently has hearing loss, and the examiner stated that the present hearing loss is less likely than not due to active duty noise exposure.  Therefore, this VA examination is not new and material. 

Finally, the RO hearing of February 2011 is new and material evidence.  The Veteran provided hearing testimony in connection with this claim.  Specifically, the Veteran testified that his hearing loss has been chronic since service.  He testified that although he had hearing protection in service, it did not work, as on the flight line, you still had to hear your partner.  This testimony is new as the Veteran had not previously indicated that he had hearing loss since service and that his hearing protection was not sufficient because he still had to hear his partner when working on the flight line.  This statement is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion. 

The Court interprets the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim." In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the RO hearing testimony to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for bilateral hearing loss, having been received, the claim, to this extent, is granted.  


REMAND

The Veteran claims service connection for bilateral hearing loss based upon service incurrence.  He gave a history of working on the flight line in mechanics and being a member of the Crash Recovery Team.  He maintains that his use of hearing protection was limited, because he was still required to hear his partner when working on the flight line.  He states he had hearing loss at separation from service and he continues to have the same.  

In March 2010, the Veteran underwent a VA audiology examination. The examiner stated that the Veteran's current bilateral hearing loss is less likely as not due to active service noise exposure.  She also indicated that the Veteran's separation audiogram in July 1984 showed normal pure tone hearing thresholds, bilaterally.  However, she did not give a rationale for her findings.  Furthermore, a review of the separation examination showed that the examiner noted a mild high frequency hearing loss, left ear.  Not discussed was a May 1984 audiometric examination, obtained several months before service discharge, which demonstrated hearing loss for VA purposes in the left ear, according to 38 C.F.R. § 3.385.  A July 1985 VA examination also found left ear hearing loss, and attributed it likely to noise exposure.  If the diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013).  

As the March 2010 VA examiner did not consider inservice evidence favorable to the claim or provide a rationale for the nexus opinion, which is inadequate, the Veteran warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA audiology examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss the Veteran may have.  All indicated testing and studies should be conducted.  

The examiner is then requested to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is etiologically related to service, especially any noise exposure sustained during service, and specifically taking into consideration his MOS as a tactical aircraft maintenance specialist.  The examiner should also take into consideration any findings as related to his noise exposure and employment on the flight line.  The statement that his hearing protection was limited due to the fact that while working on the flight line, one must be able to hear his partner, should be considered.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  

It is not a sufficient rationale for a negative nexus opinion merely to state that a veteran's hearing was within normal limits on audiometric testing at separation from service.  In such a case, service connection is not precluded if there is sufficient evidence to demonstrate a relationship between the veteran's service and a current disability which satisfies 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  The RO/Appeals Management Center (AMC) should review the claims file.  If any development is incomplete, the RO/AMC should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The claim should be readjudicated.  If the claim on appeal is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


